Abatement Order filed December 8, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00157-CR
                                   ____________

                     TYREN CHEDALE ALLEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1583342

                            ABATEMENT ORDER

      The State has filed a motion to dismiss this appeal for want of jurisdiction
or, alternatively, abate the appeal for clarification by the trial court of the
appellant’s right of appeal. Appellant has not filed a response.

      On July 17, 2020, this court notified the parties that the record reflected we
lacked jurisdiction over the appeal. Appellant timely filed a motion, referring this
court to the trial court’s corrected certification of the defendant’s right of appeal.
The State filed no response to our notification or appellant’s motion. On August
13, 2020, this court granted appellant’s motion based upon the corrected
certification. The State’s motion contends the second certification is, in fact,
incorrect.1

       Because the record before this court contains conflicting certifications of the
defendant’s right of appeal, we grant the State’s alternative request. Accordingly,
we abate this appeal and remand the cause to the trial court for entry of an
amended certification clarifying appellant’s right of appeal. See Tex. R. App. P.
25.2(f). A supplemental clerk’s record containing the trial court’s amended
certification shall be filed with this Court within thirty days of the date of this
order. See Tex. R. App. P. 25.2(d), 34.5(c)(2), 37.1.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s amended certification is filed in this court. The court will also consider
an appropriate motion to reinstate the appeal filed by either party.



                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




1
  The appeal in appellant’s companion case, trial court cause number 1619166 and appeal
number 14-20-00158-CR, was dismissed for lack of jurisdiction because appellant waived his
right of appeal pursuant to a plea bargain agreement.

                                              2